Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 2/18/2021 and 6/8/2021 have been entered.

Election
Applicant's election without traverse of Group I, in the reply filed on 12/4/2019 is acknowledged. Claims 15-28 drawn to nonelected invention, thus are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1-14 are presented for examination on the merits. 

Priority
This application is a CON of 16/199,486 (filed 11/26/2018) PAT 10926267 has PRO 62/599,846 (filed 12/18/2017) and PRO 62/590,703 (filed 11/27/2017). 

Specification
The continuation data on page 1 of the specification is missing.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a counter current wash” (in line 6), that is received from a later step, claim 2 recites “the liquid portion as backset in a step earlier” (in line 5), it is not clear if the liquid portion as backset in claim 2 is the counter current wash of claim 1. 
Claim 1 recites “a counter current wash” (in line 6), that is received from a later step, claim 4 recites “a portion of backset that is utilized in a step earlier” (in line 2), it is not clear if the portion of backset in claim 4 is part of the counter current wash of claim 1. 
Claim 2 recites “the liquid portion as backset in a step earlier” (in line 5) and claim 4 recites “a portion of backset that is utilized in a step earlier” (in line 2), it is not clear if the step earlier in both claims 2 and 4 refers to the same counter current wash step of claim 1.
Claim 4 recites “counter current wash” and “a step earlier” (in line 2), it is not clear if both the “counter current wash” and “a step earlier” refer to the same step of “adding a counter current wash…” of claim 1.
Claim 12 recites the limitation "the thin stillage portion" in line 2.  There is insufficient antecedent basis for this limitation in claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US9012191).
Lee teaches a method of separating a whole stillage byproduct to product high protein mass (abstract). 
For Claims 1, 8 and 14: the reference teaches a method comprising: separating a whole stillage byproduct into an insoluble solids portion (Fig. 8, First liquid/solid separation, col. 18, line 46++) and a stillage portion (first dewatered milling, Fig. 8, 112); adding counter current wash water (col. 18, line 57++) to the stillage portion and separating (Second liquid/solid separation, Fig. 8, 302) the stillage portion into a water soluble solids portion and a protein portion (second dewatered milling, Fig. 8, 502); separately adding a first wash water (Cook water, Fig. 8) to the separated protein portion followed by dewatering the protein portion to provide a centrate portion includes first wash water and a high protein grain meal that includes at least 40 wt% protein on a dry basis (increased yield of protein, col. 19, line 46++); and recovering the protein portion to defined a high protein corn meal (if corn is used in the process, Fig. 8, 122, for claim 14) that include at least 55% protein on a dry basis (col. 22, line 12++, for claim 8). 
For Claims 2 and 4: the reference teaches combine the solids portion with the first wash water and use the liquid portion as backset in a step earlier (Fig. 8, after item 402 from holding tanks 1-2).
For Claim 5: the reference teaches drying the protein portion to recover high protein grain meal (Fig. 8, item 124).
For Claim 6: the reference teaches prior to any evaporator step, separating the stillage portion into a water soluble solids portion and a protein portion (Fig. 8, Third liquid/solid separation).
For Claims 7, 9-10: the reference further teaches separating oil from the water soluble solids after subjecting the separated water soluble solids portion to evaporation via an evaporator (Fig. 8, item 136) /oil recovery device (Fig. 8, item 108). 
For Claim 11: the reference teaches the separation step include use of centrifuge to separate the stillage byproduct into insoluble solids and a stillage portion (col. 6, line 40++).
For Claim 12: the reference further teaches the separation step include use of centrifuge to separate the stillage portion into water soluble solids and protein portion (col. 20, line 63++ and col. 6, line 40++).
For Claim 13: the reference teaches the water soluble solids portions is recycled back to an earlier step in the method for reuse in the dry milling process (Fig. 8, 113 after second liquid/solid separation and item 115 after third liquid/solid separation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee.
Lee teaches what is above as applied.
Lee does not explicitly teach adding a second wash water to the dewatered protein portion to define the high protein grain meal and another centrate portion defining at least another portion of the counter current wash as recited in claim 3. However, Lee teaches options of adding cook water at multiple stage of the separation process (Fig. 3D, Option 1, option 2 option 3, col. 10, line 32++) for different separation and recovering protein with desirable yields and purity (col. 10, line 41++). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to add a second wash water to improve protein yield.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach process to improve stillage byproduct yield and Lee teaches options of adding cook water at multiple stage of the separation process (Fig. 3D, Option 1, option 2 option 3, col. 10, line 32++) for different separation and recovering protein with desirable yields and purity (col. 10, line 41++). In addition, it would have been obvious to one skilled in the art to optimize water washing condition as taught by cited references to achieve the predictable result of improving stillage byproduct yield and purity.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of second water wash to improve protein yield, etc. is routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least withdrawn claims 1-8 of US 10926267. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a method comprising similar steps for separating a whole stillage byproduct into an insoluble solids portion and a stillage portion to recover protein grain meal, therefore the method of instant application is rendered obvious of the patent.

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least withdrawn claims 1, 6, 8-9, 11, 16 and 18-19 of US 11220663. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a method comprising similar steps for separating a whole stillage byproduct into an insoluble solids portion and a stillage portion to recover protein grain meal, while the patent also include the use of surfactant and/or flocculant in the whole stillage, therefore the method of instant application is rendered obvious of the patent.

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least withdrawn claims 1-11 of US co-pending application 17178315. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to recovery of protein meal from a whole stillage byproduct, wherein the co-pending application direct to a system/apparatus for recovery of protein meal from a whole stillage byproduct and the instant application direct to method, therefore the method of instant application is rendered obvious of the co-pending applicaiton.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee, US 9,388,475 teaches method of producing valuable byproducts from grains using counter current wash system (Fig. 4).

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653